*450In an action, inter alia, to rescind a deed to certain real property, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Nastasi, J.), entered July 8, 2003, which, after a nonjury trial, among other things, dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The plaintiff commenced this action, inter alia, to rescind a deed to certain real property, which deed she had signed and given to the defendant, George Galgano, Jr. After a nonjury trial, the trial court found that the plaintiff did not place any conditions on the delivery of the deed (see Sofsky v Rosenberg, 76 NY2d 927 [1990]; Hoffman v Hoffman, 6 App Div 84 [1896]) or execute the deed as a result of duress (see Gubitz v Security Mut. Life Ins. Co. of N.Y., 262 AD2d 451 [1999]; Matter of Garvin, 210 AD2d 332 [1994]) and determined, among other things, that the defendant was entitled to judgment dismissing the complaint. Since this determination was based on a fair interpretation of the evidence, the complaint was properly dismissed (see Martinez v Dushko, 7 AD3d 584 [2004]; Kremer v 4-65 48th Ave., 2 AD3d 689 [2003]).
The plaintiffs remaining contention is unpreserved for appellate review, and in any event, without merit. H. Miller, J.P., Krausman, Goldstein and Skelos, JJ., concur.